Case: 17-20612      Document: 00514581173         Page: 1    Date Filed: 08/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-20612                                 FILED
                                  Summary Calendar                          August 1, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

LUIS GUEMRANY-REYES, also known as Luis Reyes, also known as Jose
Luis Reyes, also known as Luis Jose Reyes, also known as Luis Guemrang, also
known as Jose Luis Reyes Guemrang, also known as Luis Guemrany Reyes,
also known as Jose Luis Bonilla Reyes, also known as Guemarang Luis, also
known as Luis Guemrany,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-151-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Luis Guemrany-Reyes appeals the 24-month, within-guidelines sentence
imposed following the revocation of his supervised release. Guemrany-Reyes
claims that the district court improperly considered the factors set forth in 18



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-20612   Document: 00514581173   Page: 2   Date Filed: 08/01/2018


                                 No. 17-20612

U.S.C. § 3553(a)(2)(A). He asserts that, contrary to United States v. Miller, 634
F.3d 841 (5th Cir. 2011), the seriousness of the underlying revocation offenses
as well as the need to promote respect for the law were dominant factors in the
court’s sentencing decision. We review a sentence of imprisonment imposed
upon revocation of a term of supervised release under the “plainly
unreasonable” standard. Id. at 843.
        At the revocation hearing, Guemrany-Reyes told the court that he
intended to break the law again by illegally reentering: “[I]f I get deported
again, I won’t have any other choice but to come back here again.” The court
recognized this statement of defiance prior to announcing the revocation
sentence. Guemrany-Reyes claims that the court’s reference to his “defiance”
makes clear that the court’s dominant concern was promoting respect for the
law.
        The court never stated that its sentence was based on the need to
promote respect for the law. Guemrany-Reyes merely assumes that the court’s
perception of his defiant attitude means that it was a dominant factor. This is
insufficient, especially where the court’s observation also implicates other
permissible factors that a court must consider in selecting a revocation
sentence, such as the need for deterrence.      See 18 U.S.C. § 3553(a)(2)(B).
Guemrany-Reyes has failed to show that the need to promote respect for the
law was a dominant factor in the court’s sentencing decision. See United States
v. Walker, 742 F.3d 614, 616 (5th Cir. 2014).
        Guemrany-Reyes further argues that the district court’s mere
mentioning of the underlying revocation offenses—illegal reentry and
attempted assault of a family member—demonstrates that the seriousness of
those crimes was a dominant factor in the court’s selection of a revocation
sentence. The district court’s statements at the revocation hearing, however,



                                       2
    Case: 17-20612    Document: 00514581173    Page: 3   Date Filed: 08/01/2018


                                No. 17-20612

reflect that the court was primarily concerned with Guemrany-Reyes’s history
or recidivism and with sanctioning Guemrany-Reyes for his supervised release
violations. It was permissible for the court to consider the nature of the
criminal conduct underlying those violations in measuring the extent to which
Guemrany-Reyes breached the court’s trust. See Miller, 634 F.3d at 843;
United States v. Rivera, 797 F.3d 307, 309 (5th Cir. 2015) (per curiam).
      Because there is no evidence that the district court relied on an
impermissible consideration as a dominant factor in imposing its revocation
sentence, the court’s judgment is AFFIRMED.




                                      3